DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2020, 12/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 42 is objected to because of the following informalities:  
In claim 42, line 4, the limitation of “GaAs or Ge” should be corrected into “GaAs or Ge;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-43 are rejected under 35 U.S.C. 112(b)
In claim 41, lines 8 and 10, the limitation of “the fin” renders the claim indefinite because it lacks antecedent basis and no the fin was previously recited.  Therefore, it is suggested Applicant change “the fin” in claim 41, lines 8 and 10 to “the material stack”.  For 
Claims 42-43 are also rejected as being dependent on claim 41.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 29-31, 34-36, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2019/0131396).
Regarding claim 24, Zhang discloses, in at least figure 14 and related text, an integrated circuit (IC) device structure (the limitation of “an integrated circuit (IC) device structure” has not patentable weight because it is interpreted as intended use), the structure comprising: 
a material stack (14P (14L) of pFET and nFET, [31], [32], [47]) including a first channel material (14P (14L) of pFET, [31], [32], [47]) and a second channel material (14P (14L) of nFET, [31], [32], [47]), wherein 
the first channel material (14P (14L) of pFET, [31], [32], [47]) comprises a first non-silicon semiconductor material ([31], [32]) and the second channel material (14P (14L) of nFET, [31], [32], [47]) comprises a second non-silicon semiconductor material ([31], [32]); 
a first source (left 22S, [54], [55]) and a first drain (right 22S, [54], [55]) coupled to the first channel material (14P (14L) of pFET, [31], [32], [47]) wherein the first source (left 22S, [54], [55]) and the first drain (right 22S, [54], [55]) have P-type conductivity ([54]); 

a gate electrode (32/34, [76]) adjacent to a sidewall of the first (14P (14L) of pFET, [31], [32], [47]) and second (14P (14L) of nFET, [31], [32], [47]) channel materials; and 
a gate dielectric (28, [67]) between the gate electrode (32/34, [76]) and the sidewall of the first (14P (14L) of pFET, [31], [32], [47]) and second (14P (14L) of nFET, [31], [32], [47]) channel materials.
Regarding claim 29, Zhang discloses the IC device structure of claim 24 as described above.
Zhang further discloses, in at least figure 14 and related text, a portion of the gate electrode (32/34, [76]) and the gate dielectric (28, [67]) is between the first (14P (14L) of pFET, [31], [32], [47]) and second (14P (14L) of nFET, [31], [32], [47]) channel materials.
Regarding claim 30, Zhang discloses the IC device structure of claim 29 as described above.
Zhang further discloses, in at least figure 14 and related text, the material stack (14P (14L) of pFET and nFET, [31], [32], [47]) is over a substrate dielectric layer (11, [51]), and a portion of the gate electrode (32/34, [76]) and the gate dielectric (28, [67]) is between the first channel material (14P (14L) of pFET, [31], [32], [47]) and the substrate dielectric layer (11, [51]).
Regarding claim 31, Zhang discloses the IC device structure of claim 30 as described above.

Regarding claim 34, Zhang discloses the IC device structure of claim 24 as described above.
Zhang further discloses, in at least figure 14 and related text, a first device terminal contact (36, [85]) coupled to at least one of the first source (left 22S, [54], [55]) and drain (right 22S, [54], [55]), or the second source (left 26S, [64]) and drain (right 26S, [64]); and 
a second device terminal contact (38, [90]) coupled to at least one of the first source (left 22S, [54], [55]) and drain (right 22S, [54], [55]), or the second source (left 26S, [64]) and drain (right 26S, [64]).
Regarding claim 35, Zhang discloses the IC device structure of claim 34 as described above.
Zhang further discloses, in at least figure 14 and related text, the first device terminal contact (36, [85]) is in contact with a first of the first source (left 22S, [54], [55]) and drain (right 22S, [54], [55]); 
the second device terminal contact (36P, [87]) is in contact with a second of the first source (left 22S, [54], [55]) and drain (right 22S, [54], [55]); and further comprising: 
a third device terminal contact (36, [85]) in contact with a first of the second source (left 26S, [64]) and drain (right 26S, [64]); and 
a fourth device terminal contact (38, [90]) in contact with a second of the second source (left 26S, [64]) and drain (right 26S, [64]).

Zhang further discloses, in at least figure 14 and related text, the first device terminal contact (36, [85]) is in contact with both a first of the first source (left 22S, [54], [55]) and drain (right 22S, [54], [55]), and a first of the second source and drain (left 26S, [64]) and drain (right 26S, [64]); or 
the second device terminal contact is in contact with both a second of the first source and drain, and a second of the second source and drain.
Regarding claim 41, Zhang discloses, in at least figure 14 and related text, a method of fabricating an integrated circuit (IC) device structure (the limitation of “an integrated circuit (IC) device structure” has not patentable weight because it is interpreted as intended use), the method comprising: 
forming a multi-layered material stack (14P (14L) of pFET and nFET, [31], [32], [47]) comprising a plurality of non-silicon semiconductor layers (14P (14L), [31], [32], [47]); 
forming a gate stack (28/32/34, [67], [76]) over the material stack (14P (14L) of pFET and nFET, [31], [32], [47]), wherein the gate stack (28/32/34, [67], [76]) comprises a gate electrode (32/34, [76]) and a gate dielectric (28, [67]); 
forming a P-type source (left 22S, [54], [55]) and a P-type drain (right 22S, [54], [55]) on opposite sides of the gate stack (28/32/34, [67], [76]) and in contact with a first layer of the fin (14P (14L) of pFET and nFET, [31], [32], [47]); 

forming a first terminal contact (36, [85]) to one or more of the P-type source (left 22S, [54], [55]) and N-type source (left 26S, [64]); and 
forming a second terminal contact (38, [90]) to one of one or more of the P-type drain (right 22S, [54], [55]) and N-type drain (right 26S, [64]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Radosavljevic (US 2015/0325481) in view of Zhang (US 2019/0131396).
Regarding claim 37, Radosavljevic discloses, in at least figures 1, 9, and related text, an integrated circuit (IC) device (the limitation of “an integrated circuit (IC) device” has not patentable weight because it is interpreted as intended use), comprising: 
a processor core (1004, [52], [53], [55]); and 
a memory ([53]) coupled to the processor core (1004, [52], [53], [55]), wherein the processor core (1004, [52], [53], [55]) comprises a first transistor (110, [55]) with a second transistor (120, ([55]).

Zhang teaches, in at least figure 14 and related text, the device comprising a first transistor (pFET, figure) stacked with a second transistor (nFET, figure); the first transistor (pFET, figure) comprises a first source (left 22S, [54], [55]) and a first drain (right 22S, [54], [55]) coupled to a first channel material (14P (14L) of pFET, [31], [32], [47]), wherein the first channel material (14P (14L) of pFET, [31], [32], [47]) comprises a first non-silicon semiconductor material ([31], [32]), and the first source (left 22S, [54], [55]) and the first drain (right 22S, [54], [55]) have P-type conductivity ([54]); the second transistor (nFET, figure) comprises a second source (left 26S, [64]) and a second drain (right 26S, [64]) coupled to a second channel material (14P (14L) of nFET, [31], [32], [47]), wherein the second channel material (14P (14L) of nFET, [31], [32], [47]) comprises a second non- silicon semiconductor material ([31], [32]), and the second source (left 26S, [64]) and the second drain (right 26S, [64]) have N-type conductivity ([64]); a gate electrode (32/34, [76]) is adjacent to a sidewall of the first (14P (14L) of pFET, [31], [32], [47]) and second (14P (14L) of nFET, [31], [32], [47]) channel materials; and a gate 
Radosavljevic and Zhang are analogous art because they both are directed to semiconductor devices including CMOS FETs and one of ordinary skill in the art would have had a reasonable expectation of success to modify Radosavljevic with the specified features of Zhang because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Radosavljevic to have the first transistor stacked with a second transistor; the first transistor comprises a first source and a first drain coupled to a first channel material, wherein the first channel material comprises a first non-silicon semiconductor material, and the first source and the first drain have P-type conductivity; the second transistor comprises a second source and a second drain coupled to a second channel material, wherein the second channel material comprises a second non- silicon semiconductor material, and the second source and the second drain have N-type conductivity; a gate electrode is adjacent to a sidewall of the first and second channel materials; and a gate dielectric is between the gate electrode and the sidewall of the first and second channel materials, as taught by Zhang, for the purpose of providing semiconductor structure including vertically stacked nFETs and pFETs containing suspended .
Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 24 and 25 that recite “the first channel material comprises Ge” in combination with other elements of the base claims 24 and 25.
Claims 32-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 24, 29, and 32 that recite “the material stack is over a crystalline trench material within a trench that extends through a substrate dielectric layer; a portion of the gate electrode and the gate dielectric is between the first channel material and the crystalline trench material” in combination with other elements of the base claims 24, 29, and 32.
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 37 and 38 that recite “the first channel material comprises Ge” in combination with other elements of the base claims 37 and 38.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TONG-HO KIM/             Primary Examiner, Art Unit 2811